EXHIBIT B-1 [Letterhead of KeySpan] May 28, 2002 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 Ladies and Gentlemen: Pursuant to Sections 6(a), 7, 9(a) and 10 of the Public Utility Holding Company Act of 1935, as amended (the Act), KeySpan Corporation (KeySpan), a registered holding company under the Act, and Eastern Enterprises (Eastern), a wholly-owned subsidiary of KeySpan and an exempt holding company (collectively, the Applicants), have applied to the Securities and Exchange Commission (the Commission) for authorization to reorganize Eastern which will result in a change of its organizational form from a Massachusetts business trust to a Massachusetts limited liability company (the Transaction). (See File No. 70-09995). As described more fully below, the Transaction involves the formation of a new KeySpan subsidiary as a Massachusetts limited liability company that will be the vehicle used to transform Eastern into a limited liability company.
